182 S.W.3d 240 (2005)
STATE of Missouri, Respondent,
v.
Del F. CLEMENT, Appellant.
No. WD 64513.
Missouri Court of Appeals, Western District.
December 6, 2005.
Motion for Rehearing and/or Transfer Denied January 31, 2006.
Jeffrey S. Eastman, Gladstone, MO, for appellant.
Robert R. Shepherd, Oregon, MO, for respondent.
Before HARDWICK, P.J., BRECKENRIDGE and SPINDEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 31, 2006.

ORDER
PER CURIAM.
Del F. Clement appeals his conviction for driving while intoxicated, under section 577.010, and careless and imprudent driving, under section 304.012, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).